Department of Public Safety and Correctional Services

 

Division of Pretrial Detention and Services
400 EAST MADISON STREET ¢ BALTIMORE »* MARYLAND 21202
(410) 209-4295 + FAX (410) 209-4339 * TOLL FREE (877) 379-8636 * V/TTY (800) 735-2258 « www.dpscs.maryland.gov

 

STATE OF MARYLAND Office of the Commissioner
LARRY HOGAN Information Bulletin No. Q3 -20

GOVERNOR

BOYD K RUTHERFORD
LT, GOVERNOR

TO: All Inmate Population of:
ROBERT L_ GREEN Baltimore Central Booking and Intake Center (BCBIC)
Baltimore Pretrial Facility Jessup (BPFJ)
RACHEL SESSA Chesapeake Detention Center (CDF)
Metropolitan Transition Center (MTC)
CHRISTOPHER McCULLY, Youth Detention Center (YDC)

DEPUTY SECRETARY
ADMINISTRATION

FROM: Michael R. Resnick, Esq. Commissioner

J, MICHAEL ZEIGLER

DEPUTY SECRETARY
OPERATIONS

DATE: March 9, 2020
CAROLYN J. SCRUGGS

ASSISTANT SECRETARY SUBJECT: Coronavirus (COVID-19)

GARY W. McLHINNEY
ASSISTANT SECRETARY

Due to the recent outbreak of the Coronavirus (COVID-19), the following
precautions will be taken in accordance with Centers for Disease Control and Prevention
(CDC):

The sanitation scheduled has been revised to double cleaning effort.

Appropriate hand sanitizers will be utilized in the facilities.

Preventative awareness signs will be posted at entry points of facilities.
Transportation vehicles will be inventoried to ensure proper and adequate First Aid
kits.

Here are some precautions that you can take to prevent the spread of the virus:

e Clean and disinfect items before and after each common use (i.e., phones, computers,
recreational equipment, nail clippers, etc.)

e Wash hands with soap and water frequently for at least 20 seconds and after use of the
restroom.

e Avoid touching your eyes, nose, and mouth.

e Cover your cough or sneeze with a tissue, then throw tissue in the trash.

e Practice other good health habits. Get plenty of sleep, be physically active, manage
your stress, drink plenty of fluids and eat nutritious food.

e Ifsoap is not readily available, please use enough hand sanitizer to cover both the
front and back of your hands.

e Ifyou are feeling sick or having cold or flu like symptoms, please let staff know so
that they can assist you accordingly.

Page 1 of 2

 
Case 1:19-cr-00286-ELH Document 449 Filed 05/11/20 Page 2 of 2

a

Approved by: “s

Michael RA snigkESq., Cotta ayloner

MR/kj

Ct

Leon A. King I, Esq. Deputy Commissioner

Frederick Abello, Warden — BCBIC

Simon Wainwright, Warden - MTC/BPFJ

Calvin Wilson, Warden — CDF

Dehavilland Whitaker, FA — YDC

Donna Hansen, FA - BPFJ

Kelvin Harris, Director of Standards Compliance and Litigation
Case Management

Audit

File

Page 2 of 2
